 327 NLRB No. 771NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.J.R.T.S. Limited, Inc. and United TransportationUnion. Cases 12ŒCAŒ19487 and 12ŒCAŒ19657December 31, 1998DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDHURTGENPursuant to charges and amended charges filed byUnited Transportation Union (the Union), the GeneralCounsel of the National Labor Relations Board issued
complaints in the above-captioned cases on October 29
and 30, 1998,1 respectively, alleging that the Respondenthas violated Section 8(a)(5) and (1) of the National La-bor Relations Act by refusing the Union™s request to bar-gain and to furnish information following the Union'scertification in Case 12ŒRCŒ8129. (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed answers admitting in partand denying in part the allegations in the complaints andasserting affirmative defenses.On November 30, 1998, the General Counsel filed aMotion for Summary Judgment.  On December 3, 1998,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answers, and again in its response, the Respon-dent admits its refusal to bargain and to furnish informa-tion that is relevant and necessary to the Union's role asbargaining representative, but attacks the validity of the
certification on the basis of its objections to the election
in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding. The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We,therefore, find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.                                                       1 The cases were consolidated on November 25, 1998.We also find that there are no issues warranting ahearing with respect to the Union™s request for informa-tion.  The Respondent admits that by letter dated August10, 1998, the Union requested that the Respondent fur-nish it with the following information and that it has re-fused to do so:1. All wages scales and earnings of the van driv-ers, both hourly and mileage rates.2. A listing of all van drivers with their date ofhire and whether a yard or road driver along withtheir address and telephone number.3. All benefits which the drivers are entitled toand if a pension plan, a copy of said plan document.4. The cost of all health insurance, including thecost of said coverage to JRTS and of all categories,i.e., family, husband/wife, parent/child and em-ployee and who from all of JRTS are covered by thehealth care insurance.5. The benefit package of the health care insur-ance.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a Florida corpo-ration, with an office and place of business in Brandon,Florida has been engaged in the business of providing
transportation services to employees of certain airline
and railway companies.  During the 12-month period
preceding the issuance of the complaints, the Respon-dent, in conducting its business operations within theState of Florida, derived gross revenues in excess of
$50,000 for the transportation of passengers in interstatecommerce under arrangements with and as an agent forvarious common carriers, including CRX Railways, each
of which operates between various States of the United
States of America.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election, the Union was certified onJune 30, 1998,2 as the exclusive collective-bargainingrepresentative of the employees in the following appro-priate unit:All full-time and regular part-time bus drivers em-ployed by Respondent out of its Brandon, Floridaheadquarters, excluding all other employees, guards
and supervisors as defined in the Act.                                                       2 325 NLRB No. 179 (June 30, 1998). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainSince August 10, 1998, the Union, by letters, has re-quested the Respondent to bargain and, since August 17,1998, including by letter to the Union dated October 12,
1998, the Respondent has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.On about January 1, 1998, the Respondent imple-mented the employee handbook of American EmployeeLeasing and applied the terms and conditions of em-ployment in said handbook to employees in the unit andon about that same date, the Respondent implemented an
employee health insurance plan and applied said plan to
employees in the unit.This handbook and health insurance plan relate towages, hours, and other terms and conditions of em-ployment of the unit and are mandatory subjects for thepurposes of collective bargaining.The Respondent took these actions without prior noticeto the Union and without affording the Union an oppor-tunity to bargain with the Respondent with respect to thedecisions to implement and the effects of this conduct.Accordingly, we find this action constitutes a violationof Section 8(a)(1) and (5) of the Act.The complaint in Case 12ŒCAŒ19657 alleges, and theRespondent™s answer admits, that on or about August 10,1998, the Union requested that the Respondent provide it
with certain information.  The Respondent further admits
that it has refused to supply this information but that it
would be relevant to the Union™s performance of its du-ties ﬁhad the Union been properly certified by the Na-tional Labor Relations Board.ﬂ  We find that the infor-mation sought is necessary and relevant as alleged in thecomplaint and accordingly find that the Respondent™s
refusal to provide it constitutes a violation of Section
8(a)(1) and (5) of the Act.CONCLUSION OF LAWBy refusing on and after August 17, 1998, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, by
implementing a handbook and an employee health insur-ance plan, and by failing to furnish the Union with therequested relevant information, the Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understandingin a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested, torescind and cease giving effect to the employee hand-book that was promulgated on January 1, 1998, and onrequest from the Union, discontinue its unlawfully im-plemented health insurance program for unit employees.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board that the Respon-dent, J.R.T.S. Limited, Inc., Brandon, Florida, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United TransportationUnion, as the exclusive bargaining representative of theemployees in the bargaining unit, and refusing to furnish
the Union information that is relevant and necessary to
its role as the exclusive bargaining representative of the
unit employees.(b) Unilaterally promulgating an employee handbookwithout first notifying the Union and giving it an oppor-tunity to bargain collectively concerning the handbook.(c) Unilaterally establishing a health insurance pro-gram for its unit employees without prior notice to, andbargaining with, the Union concerning such program.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time bus drivers em-ployed by Respondent out of its Brandon, Floridaheadquarters, excluding all other employees, guards
and supervisors as defined in the Act.(b) Rescind and cease giving effect to the employeehandbook which was promulgated to employees onJanuary 1, 1998.(c) On requestof the Union, discontinue its unlawfullyimplemented health insurance program for unit employ-ees. J.R.T.S. LIMITED, INC.3(d) On request, furnish the Union the information thatit requested on about August 10, 1998.(e) Within 14 days after service by the Region, post atits facility in Brandon, Florida, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 12after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since August 17, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  December 31, 1998John C. Truesdale                           ChairmanSarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT refuse to bargain with United Transpor-tation Union as the exclusive representative of the em-ployees in the bargaining unit and WE WILL NOT refuse tofurnish the Union information that is relevant and neces-sary to its roles as the exclusive bargaining representativeof the unit employees.WE WILL NOT unilaterally promulgate an employeehandbook without first notifying the Union and giving itan opportunity to bargain collectively concerning the
handbook.WE WILL NOT unilaterally establish a health insuranceprogram for our unit employees without prior notice to,and bargaining with, the Union concerning such pro-gram.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time bus drivers em-ployed by us out of our Brandon, Florida headquarters,excluding all other employees, guards and supervisors
as defined in the Act.WE WILL rescind and cease giving effect to the em-ployee handbook which was promulgated to employeeson January 1, 1998.WE WILL, on request of the Union, discontinue our un-lawfully implemented health insurance program for unitemployees.WE WILL, on request, furnish the Union the informationit requested on August 10, 1998.J.R.T.S. LIMITED, INC.